The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-4, 6-11, 13-18, and 20 are objected to because of the following informalities.
Claims 1, 8, and 16 recite “…a plurality of second light emitting elements arranged in parallel to the first light emitting elements on the one surface, the first light emitting elements and the second light emitting elements are arranged in a slanted parallel line zigzag manner in the first direction”.  The first lenses and the second lenses are parallel to each other, not in a slanted parallel arrangement.  Only the individual first and second lenses are arranged in a slanted line in moving from the first individual lense to a second individual lense. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujino et al. (2009/0147278 A1).
Regarding claim 1, Tsujino et al. teaches an optical print head 29 comprising: a plurality of first light emitting elements (the left row of each 2951 group) arranged in a first direction on one face of a substrate; a plurality of second light emitting elements 2951 (adjacent offset rows of lights for any of the first light emitting element on the other side of the fully depicted substrate 293 as shown in figure 9) arranged in parallel to the first light emitting elements on the one surface, the first light emitting elements and the second light emitting elements are arranged in a slanted manner in the first direction; a plurality of first and second lenses (light emitting elements are shown on the head substrate 293 in figure 1; lenses LSC, LSR); a first drive circuit 300 located on an opposite side of a region where the second light emitting elements are located with respect to the first light emitting elements and configured to drive each first light emitting element; and a second drive circuit 300 [0093] located on an opposite side of a region where the first light emitting elements are located with respect to the second light emitting elements [0094; each light driven with wavelengths that are equal to each other] and configured to drive each second light emitting element, wherein first lenses of the plurality of first lenses and second lenses of the plurality of second lenses that are adjacent to one another are arranged in a slanted manner in the first direction (see figure 1, lenses LS) in the first direction and are configured to concentrate light emitted by the first light emitting elements and the second light emitting elements (figures 1-2, and 7; [0093-0094, 0104, 0107];  the light emitting elements are slanted when every other light emitting elements in one row is the first light emitting elements, and every other light emitting element is selected but shifted by at least one position to the right/left).
Regarding claim 8, an image forming apparatus (shown in figure 3 and as discussed above), comprising: a photoconductor; an optical print head comprising:  a plurality of first light emitting elements arranged in a first direction on one face of a substrate; a plurality of first lenses arranged in the first direction and facing the one face; a plurality of second light emitting elements arranged in parallel to the first light emitting elements on the one surface, the first light emitting elements and the second light emitting elements are arranged in a zigzag manner in the first direction; a plurality of second lenses arranged in parallel to the first lenses and facing the one face, wherein the first lenses and the second lenses are arranged in a slanted manner in the first direction and configured to concentrate light emitted by the first light emitting elements and the second light emitting elements; a first drive circuit located on an opposite side of a region where the second light emitting elements are located with respect to the first light emitting elements on the one surface and configured to drive each first light emitting element; and a second drive circuit located on an opposite side of a region where the first light emitting elements are located with respect to the second light emitting elements on the one surface and configured to drive each second light emitting element, the optical print head configured to expose the photoconductor by the first light emitting elements and the second light emitting elements to form an electrostatic latent image on the photoconductor; and a developing device configured to develop the electrostatic latent image to form a toner image on the photoconductor (figures 1-2, and 7; [0093-0094, 0104, 0107]; the light emitting elements are zigzag when every other light emitting elements in one row is the first light emitting elements, and every other light emitting element is selected but shifted by at least one position to the right/left).
Regarding claim 16, Tsujino et al. teaches an optical print head (figure 5 and as discussed above) comprising: a plurality of first light emitting elements arranged in a first direction on one face of a substrate; a plurality of first lenses arranged in the first direction and facing the one face; a plurality of second light emitting elements arranged in parallel to the plurality of first light emitting elements on the one face, wherein first light emitting elements of the plurality of first light emitting elements and second light emitting elements of the plurality of second light emitting elements that are adjacent to one another are arranged in a zigzag manner in the first direction; a plurality of second lenses arranged in parallel to the plurality of first lenses and facing the one face; a first drive circuit located on an opposite side of a region where the plurality of second light emitting elements are located with respect to the plurality of first light emitting elements on the one face surface and configured to drive each first light emitting element; and a second drive circuit located on an opposite side of a region where the plurality of first light emitting elements are located with respect to the plurality of second light emitting elements on the one face surface and configured to drive each second light emitting element, wherein first lenses of the plurality of first lenses and second lenses of the plurality of second lenses that are adjacent to one another are arranged in a slanted manner in the first direction and are configured to concentrate light emitted by the plurality of first light emitting elements and the plurality of second light emitting elements (figures 1-2, and 7; [0093-0094, 0104, 0107];  the light emitting elements are zigzag when every other light emitting elements in one row is the first light emitting elements, and every other light emitting element is selected but shifted by at least one position to the right/left).
Regarding claims 2, 9, and 17, the first light emitting element and the second light emitting element are organic electroluminescence elements [0082].
Regarding claim 3, 10, and 18 the optical print head is for exposing a photoconductor 21.
Regarding claims 4 and 11, a lens array comprises the plurality of first lenses and second lenses LS.
Regarding claims 6 and 14, the first rod lens row is a first columnar rod lens row and the second rod lens row is is a second columnar rod lens row (shown in figure 5).
Regarding claims 7 and 15, the first rod lens row and the plurality of second lenses is a second rod lens row are arranged in a vertical scanning direction in parallel (shown in figure 5).
Regarding claim 20, the plurality of second lenses arranged in parallel to the plurality of first lenses on the one face, the first lenses of the plurality of first lenses and the second lenses of the plurality of second lenses that are adjacent to one another are arranged in the slanted parallel line in the first direction (shown in figures 1-2, 5, 7).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Tsujino teaches rod lenses of a columnar shape that are arranged as claimed.  The rejection has been updated.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
QG